FILED
                             NOT FOR PUBLICATION                            JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HERMAN TIEMENS, Jr.,                             No. 11-15941

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00052-FCD-
                                                 EFB
  v.

R. L. ANDREASEN; NADIM K.                        MEMORANDUM *
KHOURY,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Herman Tiemens, Jr., a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Tiemens

failed to raise a genuine dispute of material fact as to whether defendants

knowingly disregarded an excessive risk to his health in denying his requests for

ice chips and pudding snacks to be served in conjunction with his heart medication.

See id. at 1058 (prison officials act with deliberate indifference only if they know

of and disregard an excessive risk to inmate health, and a difference of opinion

concerning the appropriate course of treatment does not amount to deliberate

indifference).

      AFFIRMED.




                                           2                                   11-15941